Citation Nr: 0835440	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-14 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's previously denied claim of service 
connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a left arm 
disability.

4.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1981 to March 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefit sought on 
appeal.  The veteran's claims file was subsequently 
transferred to the Portland RO.  

The issues of whether new and material evidence has been 
received to reopen the veteran's claim of service connection 
for a low back disability, service connection for a left arm 
disability, and service connection for bipolar disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed as having a neck 
disability attributable to her period of active service.  



CONCLUSION OF LAW

A neck disability was not incurred in service, nor may it be 
so presumed.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in July 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete her claim for service connection, including what 
part of that evidence she was to provide and what part VA 
would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in April 
2008.  Although there was no subsequent adjudication 
following the April 2008 notice, the veteran is not 
prejudiced as service connection is being denied.  As such, 
the Board finds that VA met its duty to notify the veteran of 
her rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial July 2003 VCAA notice was given prior 
to the appealed AOJ decision.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording her the opportunity to give testimony before 
an RO hearing officer and/or the Board.  The veteran failed 
to appear to her June 2008 Travel Board hearing.  There was 
no good cause found for her failure to appear.

VA is not required to schedule the veteran for a physical 
examination for her claim of service connection for a neck 
disability because the evidence does not meet the criteria 
set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, there is 
no credible evidence of an event, injury, or disease in 
service upon which a current disability may be based.  As 
such, the Board will not remand this issue for a medical 
examination.  

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

The veteran seeks service connection for a neck disability.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

The veteran's service medical records (SMRs), including her 
enlistment and separation medical examinations, are devoid of 
any reference to complaints of neck pain.  

Following service, the veteran has sought medical treatment 
complaining of multiple musculoskeletal complaints, including 
neck pain, but there has been no diagnosis made regarding any 
neck disability.  She has been told that she has 
fibromyalgia, but there is no medical evidence indicating 
that she experiences it in her neck.  

In a June 2001 private treatment record, the veteran reported 
recurrent neck pain.  A note was made to refer the veteran to 
a chiropractor as her shoulder and neck were misaligned.  She 
was also recommended to begin physical therapy.  The 
physician could not rule out rheumatoid arthritis as the 
veteran had a family history of it.  

In February 2003, the veteran reported that heavy lifting in 
service caused her significant aches and pains in her neck, 
as well as other areas of her body, that have continued since 
service.  In a March 2003 VA treatment record, the veteran's 
most recent x-ray of the cervical spine revealed findings 
within normal limits.  There was no diagnosis made regarding 
any neck disability.  In April 2003, the veteran underwent an 
evaluation for possible left cervical radiculopathy, and upon 
evaluation, there was no evidence of such.  

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of any neck disability.  As 
noted above, there must be evidence of a disease or injury 
incurred as a consequence of service for the basic 
compensation statutes to be met.  Along those lines, it is 
important to point out that pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  Therefore, because there is no 
evidence of a neck disability related to the veteran's 
service, service connection must be denied.



ORDER

Service connection for a neck disability is denied.  



REMAND

In light of the VCAA, further evidentiary and procedural 
development is necessary. 

Back disability

The veteran was denied service connection for a back 
disability in a January 1992 rating decision, and she did not 
appeal that denial.  In the July 2003 VCAA letter, the 
veteran received general notice of what constituted new and 
material evidence to reopen her previously denied claim, but 
she was not given the notice of the reason that her claim was 
previously denied as required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Thus, this matter must be remanded in order 
to ensure that this veteran is properly advised of the 
evidence needed to substantiate her claim to reopen.


Left arm disability

In a September 1987 SMR, the veteran was noted to have pain 
in her left shoulder.  It appears that the veteran was 
assessed as having myalgia and was treated with physical 
therapy.  The January 1990 separation medical examination was 
devoid of any reference to a residual left arm disability.  
There was a notation of a right arm and hand condition and 
that arthritis was never diagnosed.  There was no reference 
made to a left arm or hand condition.  

Following service, the veteran has been regularly treated for 
multiple musculoskeletal complaints.  In February 2003, the 
veteran reported a 15-year history of musculoskeletal pain-
including bilateral shoulder and hand pain.  She advised that 
while in service, she performed heavy lifting and has since 
had significant aches and pains throughout her upper and 
lower extremities.  The veteran advised that the pains are 
worse in the evening prior to going to sleep.  The physician 
noted that the veteran's history and physical examination 
were not consistent with a finding of inflammatory arthritis 
as her pain was reported as worsening upon use instead of 
rest.  There was no evidence of tenosynovitis.  The physician 
indicated that the veteran likely experiences osteoarthritis, 
but she was referred to rheumatology for further work-up.  

The veteran's tests for rheumatoid arthritis have been 
negative.  In April 2003, the veteran underwent an evaluation 
for possible left cervical radiculopathy.  The veteran was 
found to have no evidence of left cervical radiculopathy or 
left median or ulnar sensorimotor mononeuropathy.  There was 
evidence, however, of left medial epicondylitis. 

In a May 2003 VA treatment record, the veteran was assessed 
as having fibromyalgia.  There was no opinion given as to the 
likely cause and its possible relationship to service.  

Following a complete review of the record, the Board finds 
that the medical evidence is not sufficient to render a 
decision.  The veteran's SMRs reflect in-service treatment 
for left shoulder pain and what appears to be an assessment 
of myalgia.  The veteran is currently diagnosed as having 
fibromyalgia and left medial epicondylitis.  There is no 
opinion as to whether her current diagnoses are related to 
her in-service treatment for left shoulder pain.  Thus, this 
claim must be remanded in order for an examination to be 
scheduled and a medical opinion obtained as to whether the 
veteran's in-service treatment for left shoulder pain was a 
precursor to her currently diagnosed disabilities.  This 
examination is required pursuant to 38 C.F.R. § 3.159(c)(4).

Bipolar disorder

In March 1982, the veteran sought in-service treatment at the 
mental health clinic.  She was noted to be tearful and angry 
with her spouse.  She was assessed as having continuing 
marital discord.  No formal diagnosis was made.  In May 1986, 
the veteran was treated in service for depressive symptoms 
due to marital discord.  Again in July 1986, the veteran 
sought treatment complaining of depressive symptoms, noted as 
secondary to her marital problems.  She was diagnosed as 
having depression.  

Upon discharge in January 1990, there was no notation of any 
residual psychiatric disability.  She was noted, however, to 
have indigestion possibly due to stress.  

The veteran first reported treatment for, and a diagnosis of, 
bipolar disorder in December 2000.  Subsequent clinical 
records reflect treatment for bipolar disorder.  The records, 
however, do not reflect whether her currently diagnosed 
bipolar disorder is related to service or her in-service 
treatment for depression.  

In regards to the claim of service connection for bipolar 
disorder, the Board finds that the medical evidence is 
insufficient upon which to render a decision.  The veteran's 
SMRs reflect in-service mental health treatment-including a 
diagnosis of depression and the veteran is currently 
diagnosed as having, and treated for, bipolar disorder.  
There is no nexus opinion of record.  Thus, this claim must 
be remanded in order for an examination to be scheduled and a 
medical opinion obtained as to whether the veteran's in-
service treatment for depression was a precursor to her 
currently diagnosed bipolar disorder.  This examination is 
also required pursuant to 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
compliant with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Perform all development 
deemed necessary as a result of 
response(s) from the veteran.

2.  Schedule the veteran for a VA 
examination with the appropriate 
specialists to determine the nature and 
etiology of the veteran's claimed left arm 
disability and bipolar disorder.  The 
veteran's claims folder should be made 
available to the examiners for review.  
The examiners are to perform all necessary 
clinical testing and render all 
appropriate diagnoses.

Regarding her bipolar disorder, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's bipolar disorder had 
its onset during service.  The examiner 
should specifically reference the 
veteran's in-service treatment for 
depression as it relates to her current 
disorder.

Regarding the claim of service connection 
for a left arm disability and based on the 
examination and review of the record, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed left arm 
disability was caused by service or an in-
service injury.  The examiner should 
specifically address the September 1987 
SMR indicating complaints of left shoulder 
pain and what appears to be an assessment 
of myalgia.  

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure an evidentiary and 
procedural defect and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


